Citation Nr: 0111623	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-14 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





REMAND

The appellant is seeking review of an October 1999 
administrative decision which found that his service from 
February 1951 to March 1954 was dishonorable for VA purposes.  
In this regard, the regional office (RO) noted that while the 
service department's response to a request for the facts and 
circumstances as to the appellant's discharge was that 
information regarding the facts and circumstances were not 
available, the service department did state that the reason 
for discharge was indicated to be aggravated assault.  In 
addition, a NA Form 13038 indicates that the veteran received 
a Bad Conduct Discharge (BCD) for his service period from 
February 1951 to March 1954, and a DA Form 20 reflects that 
appellant was reduced in rank on two separate occasions, once 
on or about April 18, 1952, and again, on or about March 23, 
1953.  The RO concluded that the evidence of record 
established a pattern of willful and persistent misconduct 
which resulted in a BCD.

The Board of Veterans' Appeals (Board) further notes, 
however, that the while the service department indicated that 
the facts and circumstances of the veteran's BCD were not 
available, and there were apparently subsequent efforts by 
the RO to obtain any relevant information from the service 
department, there is no indication as to the extent of the 
records search or why any additional efforts to obtain such 
records would be futile.  In this regard, the Board further 
notes that the veteran has asserted in his July 2000 
substantive appeal that transcripts from his court-martial 
proceedings are located at a Federal government facility in 
Falls Church, Virginia.  There is no indication in the record 
that any effort was ever made to obtain any transcripts or 
other record of these proceedings from that facility.  

The Board certainly can appreciate why the RO would assume 
that the service department had exhausted all avenues 
available and that it had made adequate efforts to develop 
the record under the law in existence when the RO reviewed 
the claim.  Since the RO reviewed the claim, however, there 
had been a significant change in the law.  The recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)(hereafter VCAA), specifically 
requires that whenever the Secretary makes an effort to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (38 U.S.C.A. § 5103A(b)(3)).

Thus, as the claims file appears to contain a specific 
allegation that there exists potentially relevant records in 
the form of records of the proceedings of a court martial, 
and the record does not establish that further efforts to 
obtain those records would be futile, the Board finds that it 
is constrained by this new legislation to remand this matter 
so that the National Personnel Records Center (NPRC) or other 
Federal government record custodian can be requested to 
provide such information.  Specific records to be requested 
should include, but are not necessarily limited to, copies of 
service personnel records, requests for discharge upgrade, 
witness statements attesting to character, copies of 
performance appraisal records whether connected to rank 
reduction or otherwise, and transcripts or other recordings 
of the appellant's court-martial proceedings, any orders 
promulgated therefrom, and any records relating to appellate 
review of such orders. 

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request that the 
claimant specify, if possible, the 
location of the Federal government 
facility that he reports has relevant 
records pertaining to a court martial 
proceedings, apparently in Falls Church, 
Virginia.  

3.  Once the claimant has responded to 
the request in (2), or after a reasonable 
period if he fails to respond, the RO 
should take appropriate action to contact 
the NPRC or other appropriate Federal 
government record custodian and request 
that it provide the records that the 
claimant has alleged exist concerning a 
court martial proceedings, and any other 
records relevant to the facts and 
circumstances surrounding the appellant's 
discharge from service, including, but 
not necessarily limited to, copies of 
service personnel records, requests for 
discharge upgrade, witness statements 
attesting to character, copies of 
performance appraisal records whether 
connected to rank reduction or otherwise, 
and any transcripts or other recordings 
of the veteran's court-martial 
proceedings, any orders promulgated 
therefrom, and any record relating to 
appellate review of such orders.  

With respect to any records relating to 
the appellant's court-martial proceedings 
and any appeal therefrom, the RO is 
requested to make a separate request to 
the appropriate repository of such 
records in Falls Church, Virginia, in the 
event that these records have been 
retired to this facility.  If the RO is 
unable to establish the existence of the 
facility as reported by the claimant, 
that fact should be so recorded.

With respect to any Federal Government 
records, the VCAA requires that the RO 
must discharge the obligations set forth 
in (7) above.  

If it is indicated that any of these 
records are no longer available, the RO 
should request a documented response from 
the NPRC or other appropriate Federal 
government record custodian that a search 
for the records had negative results.  
The RO should also then ascertain whether 
the records have been transferred or 
retired to another location.  If they 
have been retired to another federal 
records center, the location of the 
center must be determined.  The RO should 
then request copies of the veteran's 
records where they are located that has 
not already been contacted.

3.  The RO should then determine whether 
there is any additional notice and/or 
development action required in this 
matter under the VCAA, and if so, 
accomplish that additional notice and/or 
development action.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
the appellant's character of discharge 
from military service is a bar to VA 
benefits.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




